Case 19-14914-elf      Doc 60     Filed 02/11/20 Entered 02/11/20 22:29:53          Desc Main
                                  Document      Page 1 of 2



                          U.S. BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:   SCOTT and ELIZABETH P.                 :   CHAPTER 13
         WENDEL
            Debtors                             :   BANKRUPTCY NO. 19-14914



  APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

      Paul H. Young applies under § 330 of the Bankruptcy Code for an award of
compensation and reimbursement of actual, necessary expenses and represents:

   1. Applicant is counsel for the debtor.

   2. The debtor filed a petition under chapter 13 of the bankruptcy code on August 5, 2019.

   3. The debtor’s annualized current monthly income as set forth on Form B22C is:

       _____ above median (the amount on line 15 is not less than the amount on line 16).

       __X___ below median (the amount on line 15 is less than the amount on line 16).

   4. All services rendered and expenses incurred for which compensation or reimbursement is
      requested were performed or incurred for or on behalf of the debtor, the services and
      expenses were actual and necessary, and the compensation requested for those services is
      reasonable.

   5. Applicant requests an award of compensation of $4,250.00 for providing the following
      services: (Description of Services)

              Consultation and planning, preparation of Chapter 13 petition,
              amendments, multiple meetings and/or telephone conversations with
              debtor, preparation and review of Chapter 13 Plan, attendance at creditors
              meeting, review of proof of claims, subsequent petition amendments. The
              aforementioned is consistent with the Fed.R.Bankr.P.2016(b) statement.

   6. Applicant requests reimbursement of expenses in the amount of $0.00 for the following
      expenses: (Description of Expenses)

   7. The debtor paid Applicant $400.00 prior to the filing of the petition.

   8. A copy of the Applicant’s disclosure of compensation pursuant to Fed. R. Bankr. P.
      2016(b) is attached hereto as Exhibit “A.”
Case 19-14914-elf    Doc 60    Filed 02/11/20 Entered 02/11/20 22:29:53          Desc Main
                               Document      Page 2 of 2



  9. None of the Compensation paid to applicant will be shared with any person other than a
     member or regular associate of applicant’s law firm unless 11 U.S.C. §504(c) applies

     WHEREFORE, Applicant requests an award of $3,850.00 in compensation and of
     $0.00 in reimbursement of actual, necessary expenses.



     Date: February 11, 2020                                /s/ Paul H. Young
                                                            Paul H. Young, Esquire
                                                            Young, Marr & Associates
                                                            3554 Hulmeville Road
                                                            Suite 102
                                                            Bensalem, PA 19020
                                                            Phone: (215) 639-5297
                                                            Fax:      (215) 639-1344
                                                            support@ymalaw.com
